          Case 4:20-cv-02136-HSG Document 21 Filed 07/01/20 Page 1 of 5




 1 Shaun Setareh (SBN 204514)
    shaun@setarehlaw.com
 2 William M. Pao (SBN 219846)
    william@setarehlaw.com
 3 SETAREH LAW GROUP
   315 South Beverly Drive, Suite 315
 4 Beverly Hills, California 90212
   Telephone (310) 888-7771
 5 Facsimile (310) 888-0109

 6 Attorneys for Plaintiff
   CRAIG ELLIS
 7
   (Additional counsel on next page)
 8

 9                              UNITED STATES DISTRICT COURT

10                            NORTHERN DISTRICT OF CALIFORNIA

11                                      OAKLAND DIVISION

12

13 CRAIG ELLIS, on behalf of himself, all others   Case No. 4:20-cv-02136-HSG
   similarly situated,
14                                                 Assigned for All Purposes to the Honorable
                   Plaintiff,                      Hon. Haywood S. Gilliam, Jr., Courtroom 2
15
           v.                                      JOINT STIPULATION TO CONTINUE
16                                                 CASE MANAGEMENT CONFERENCE;
                                                   [PROPOSED] ORDER
17 CLARK CONSTRUCTION GROUP-
   CALIFORNIA, INC., a California
18 corporation; CLARK CONSTRUCTION                 Complaint Filed: February 20, 2020
   GROUP-CALIFORNIA, L.P., a Maryland
                                                   Action Removed: March 27, 2020
19 Limited Partnership; CLARK
   CONSTRUCTION GROUP, LLC, a Maryland
20 Limited Liability Company; and DOES 1
   through 50, inclusive,
21
                  Defendants.
22

23

24

25

26
27

28


         JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
        Case 4:20-cv-02136-HSG Document 21 Filed 07/01/20 Page 2 of 5




 1 RYAN H. CROSNER, CA Bar No. 278418
   ryan.crosner@ogletree.com
 2 OGLETREE, DEAKINS, NASH, SMOAK &
   STEWART, P.C.
 3 400 South Hope Street, Suite 1200
   Los Angeles, CA 90071
 4 Telephone:     213-239-9800
   Facsimile:     213-239-9045
 5
   KEVIN HA, CA Bar No. 322252
 6 kevin.ha@ogletree.com
   OGLETREE, DEAKINS, NASH, SMOAK &
 7 STEWART, P.C.
   Steuart Tower, Suite 1300
 8 One Market Plaza
   San Francisco, CA 94105
 9 Telephone:     415-442-4810
   Facsimile:     415-442-4870
10
   Attorneys for Defendants
11 CLARK CONSTRUCTION GROUP-
   CALIFORNIA, INC.; CLARK
12 CONSTRUCTION GROUP-CALIFORNIA,
   L.P. and CLARK CONSTRUCTION GROUP,
13 LLC

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28


       JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
           Case 4:20-cv-02136-HSG Document 21 Filed 07/01/20 Page 3 of 5




 1           Plaintiff CRAIG ELLIS (“Plaintiff”) and Defendants CLARK CONSTRUCTION GROUP-

 2 CALIFORNIA, INC., CLARK CONSTRUCTION GROUP-CALIFORNIA, L.P., and CLARK

 3 CONSTRUCTION GROUP, LLC (the “Defendants”) (Plaintiff and Defendant, collectively, the

 4 “Parties”), through their respective counsel, hereby stipulate and agree as follows:

 5           WHEREAS, the Court set the Case Management Conference for July 7, 2020, at 2:00 p.m.

 6 (Dkt. 13);

 7           WHEREAS, Defendants have alleged that Plaintiff’s case was filed outside of the applicable

 8 statute of limitations period for his claims in this action;

 9           WHEREAS, Defendants have just submitted a declaration of facts to Plaintiff for his review

10 in support of their allegation;

11           WHEREAS, Plaintiff is currently considering and investigating the facts alleged in

12 Defendants’ declaration; and

13           WHEREAS, should the factual allegations in Defendants’ declaration be verified upon

14 Plaintiff’s investigation, the Parties will file a stipulation for dismissal of this action;

15           IT IS HEREBY STIPULATED that the July 7, 2020 Case Management Conference to

16 August 11, 2020 to allow Plaintiff to complete his investigation into Defendants’ alleged facts and
17 for the Parties to file a stipulation for dismissal, if warranted.

18           IT IS SO STIPULATED.

19

20 DATED: June 30, 2020                             SETAREH LAW GROUP

21
                                                    /s/ Shaun Setareh
22                                                  SHAUN SETAREH
                                                    WILLIAM M. PAO
23
                                                    Attorneys for Plaintiff
24                                                  CRAIG ELLIS
25 ///

26 ///
27 ///

28 ///

                                                         1
          JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
           Case 4:20-cv-02136-HSG Document 21 Filed 07/01/20 Page 4 of 5




 1 DATED: June 30, 2020                            OGLETREE, DEAKINS, NASH, SMOAK &
                                                   STEWART, P.C.
 2
                                                   /s/ Ryan H. Crosner
 3                                                 RYAN H. CROSNER
                                                   KEVIN HA
 4
                                                   Attorneys for Defendants
 5                                                 CLARK CONSTRUCTION GROUP-CALIFORNIA,
                                                   INC.; CLARK CONSTRUCTION GROUP-
 6                                                 CALIFORNIA, L.P. and CLARK CONSTRUCTION
                                                   GROUP, LLC
 7

 8                                        FILER’S ATTESTATION
 9          Pursuant to Local Rule 5-1, I, the filer of this document, attest that all other signatories
10 listed, and on whose behalf the filing is submitted, concur in the filing’s content and have

11 authorized the filing.

12                                                         /s/ Shaun Setareh
13                                                         Shaun Setareh
                                                           SETAREH LAW GROUP
14

15

16
17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
          JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
          Case 4:20-cv-02136-HSG Document 21 Filed 07/01/20 Page 5 of 5




 1                                        [PROPOSED] ORDER

 2          Good cause appearing, and for the reasons set forth above, it is hereby ordered that the Case

 3 Management Conference currently set for July 7, 2020 (Dkt. 13) shall be continued to August 11,

 4 2020.at 2:00 p.m.

 5          IT IS SO ORDERED.

 6

 7 Dated:           7/1/2020
                                                 HONORABLE HAYWOOD S. GILLIAM, JR.
 8                                               UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28

                                                     3
         JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE; [PROPOSED] ORDER
